                           United States District Court
                                     for the
                           Southern District of Florida

Carolyn Louise Miller, Plaintiff,       )
                                        )
v.                                      )
                                        ) Civil Action No. 18-62639-Civ-Scola
Balearia Caribbean Ltd., Corp.,         )
One 1994 252’ High Speed Craft,         )
Defendants.                             )

                     Opinion Order on Motions to Dismiss
      This case arises from injuries allegedly sustained by Plaintiff Carolyn
Louise Miller (“Miller”) when she slipped and fell aboard in rem Defendant One
1994 252’ High Speed Craft known as JAUME I (the “Vessel”), a marine ferry
owned and operated by Defendant Balearia Caribbean Ltd., Corp. (“Balearia”).
      The Vessel and Balearia separately move to dismiss (the “Motions,” ECF
Nos. 21, 22). Having considered the parties’ submissions and the applicable law,
the Court grants Balearia’s motion (ECF No. 22) and grants in part and denies
in part the Vessel’s motion (ECF No. 21).
1.    Factual Background
       Balearia owns and operates the Vessel, a ferry that transports passengers
between the Bahamas and the United States. (ECF No. 18 at ¶¶ 3, 4.) Miller, a
resident of the Bahamas, was a passenger on the Vessel during a November 5,
2017, voyage from Grand Bahama to Fort Lauderdale, Florida. (Id. at ¶¶ 2, 8.)
She is an “individual with a physical disability as defined in 42 U.S. Code §
12102(1).” (Id. at ¶¶ 27, 40.) During the voyage, Miller slipped on “a transient
substance on the floor” of a Vessel lavatory causing her to fall and injure her
back. (Id. at ¶¶ 11, 13.)
       Miller filed this lawsuit on November 1, 2018, and after once amending,
now asserts four causes of action against the Defendants: (1) Count I for
negligence against Balearia, (id. at ¶¶ 9-15); (2) Count II for negligence against
the Vessel, which, essentially, is a verbatim recitation of Count I, (id. at ¶¶ 16-
23); (3) Count III for “Per Se Violations of the Americans with Disabilities Act”
(“ADA”) against Balearia, (id. at ¶¶ 24-36); and (4) Count IV for “Per Se Violations
of the Americans with Disabilities Act” against the Vessel, which appears to be
Count III copied, pasted and brought against the Vessel in rem, (id. at ¶¶ 37-49).
       The Vessel moves to dismiss. (ECF No. 21.) In support of its motion, the
Vessel argues: (1) Counts II and IV, asserted in rem, fail Supplemental Admiralty
Rule (C)(2)(a) and S.D Fla. Local Admiralty Rule C(1) because the amended
complaint is not verified, (ECF No. 21 at pp. 3-4); (2) the negligence count should
be dismissed because a ship, in rem, owes no legal duty to its passengers as is
necessary to support a maritime negligence claim, (id. at pp. 4-5); and, similarly,
(3) the Vessel, “an inanimate object,” “cannot be held liable for money damages
for breaching duties that animate beings, such as individuals and/or commercial
entities owe to disabled individuals pursuant to the ADA,” (id. at pp. 6-7).
       Separately, Balearia seeks dismissal of Count III, the ADA claim, arguing
that Miller fails to allege any facts plausibly supporting her conclusory allegation
that she is an “individual with a physical disability” under the ADA. (ECF No.
22.)
2.    Motion to Dismiss Standard
        A court considering a motion to dismiss, filed under Federal Rule of Civil
Procedure 12(b)(6), must accept all the complaint’s allegations as true,
construing them in the light most favorable to the plaintiff. Pielage v. McConnell,
516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need only contain a
short and plain statement of the claim showing that the pleader is entitled to
relief, a plaintiff must nevertheless articulate “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). “But where the well-pleaded facts do not permit the court to infer more
than the mere possibility of misconduct, the complaint has alleged—but it has
not shown—that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662,
679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal punctuation omitted). A court
must dismiss a plaintiff’s claims if she fails to nudge her “claims across the line
from conceivable to plausible.” Twombly, 550 U.S. at 570.
3.    Analysis
       The Court dismisses Counts III and IV for “Per Se Violations of the
Americans with Disabilities Act” against Balearia and the Vessel, respectively.
“The first element of a Title III claim is that the plaintiff must have a disability.”
A.L. by and through D.L. v. Walt Disney Parks and Resorts US, Inc., 900 F.3d
1270, 1290 (11th Cir. 2018). Miller fails to factually allege this element. (See ECF
No. 18 at ¶ 27, 40 (concluding that Miller is an “individual with a physical
disability as defined in 42 U.S. Code § 12102(1).”).) Balearia put Miller on notice
of this pleading deficiency in its first motion to dismiss. (ECF No. 12.) But no
facts are alleged in the Amended Complaint detailing Miller’s claimed disability.
(ECF No. 18.) Contrary to Miller’s belief, the Health Insurance Portability and
Accountability Act does not relieve her from alleging facts plausibly supporting
her entitlement to relief under the ADA. Indeed, by invoking the ADA, Miller made
relevant the nature of her disability. Claims cannot survive dismissal on mere
“labels and conclusions” and Miller was required to plead facts about her
disability to state a claim for relief under Title III of the ADA. Twombly, 550 U.S.
at 555; A.L., 900 F.3d at 1290. She did not and Counts III and IV1 are dismissed
without prejudice and without leave to amend. See Avena v. Imperial Salon &
Spa, Inc., 740 F. App’x 679, 683 (11th Cir. 2018) (“[W]e’ve rejected the idea that
a party can await a ruling on a motion to dismiss before filing a motion for leave
to amend.”); Long v. Satz, 181 F.3d 1275, 1279-80 (11th Cir. 1999).
       The Vessel’s request to dismiss Count II is denied. First, Miller submitted
a signed verification page (ECF No. 25) thus mooting the Vessel’s arguments for
dismissal under Supplemental Admiralty Rule (C)(2)(a) and S.D Fla. Local
Admiralty Rule C(1), (ECF No. 21 at pp. 3-4). Second, Miller may pursue a
negligence claim in rem against the Vessel. Rule (C)(1) of the Supplemental Rules
for Admiralty or Maritime Claims and Asset Forfeiture Actions permit actions in
rem to “enforce any maritime lien.” That Rule expressly provides that “[e]xcept
as otherwise provided by law a party who may proceed in rem may also, or in the
alternative, proceed in personam against any person who may be liable.” Id. To
that end, a “vessel is an ‘entity apart from its owner’ that ‘is liable for torts,’ and
a maritime tort gives the victim a lien against the vessel ‘by operation of the
general maritime law.’” Minnott v. M/Y Brunello, 891 F.3d 1277, 1284 (11th Cir.
2018) (alterations and citation omitted; quoting Merchants Nat’l Bank of Mobile
v. Dredge Gen. G. L. Gillespie, 663 F.2d 1338, 1345 (5th Cir. Unit A Dec. 1981)).
“This ‘lien is created as soon as the claim comes into being,’ and the ‘principle of
an automatic lien is equally applicable to all claims which can be enforced in
admiralty against the ship, whether arising out of tort or of contract.’” Id.
(alterations omitted; quoting The John G. Stevens, 170 U.S. 113, 117 (1898)).
Accordingly, a maritime lien on the Vessel existed once Miller’s negligence claim
“c[ame] into being,” and Miller may seek to enforce that lien against the Vessel,
in rem, in addition to its claim against Balearia, the Vessel’s owner, in personam.
Id.; Suppl. Adm. R. (C)(1).
4.    Conclusion
       In sum, the Court grants Balearia’s motion to dismiss (ECF No. 22) and
grants in part the Vessel’s motion to dismiss (ECF No. 21). Counts III and IV
are dismissed without prejudice and without leave to amend. The Defendants
shall answer the amended complaint by July 1, 2019.



1      Because Counts III and IV are carbon copies, the pleading deficiencies
identified by Balearia in Count III apply equally to Count IV against the Vessel.
      Further, the Court strikes the jury demand, as Miller asserts only federal
admiralty jurisdiction, which is incompatible with her request for a jury trial.
(ECF No. 18 at ¶ 5); Caron v. NCL (Bahamas), Ltd., 910 F.3d 1359, 1366 (11th
Cir. 2018). The Clerk is instructed to amend the docket sheet to reflect that the
jury demand was stricken.
      Done and ordered, in Chambers, at Miami, Florida on June 18, 2019.




                                           Robert N. Scola, Jr.
                                           United States District Judge
